DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2009/0122319 to Ronnekleiv et al.
 	Ronnekleiv discloses the following.
 	Fig. 1 of Challener is reproduced for a reference.

    PNG
    media_image1.png
    356
    605
    media_image1.png
    Greyscale

 	Claim 1. A distributed sensing system, comprising:
an optical fiber 112 deployable in an environment to be sensed, the optical fiber having reflector portions regularly distributed in at least a first region thereof and having a first fixed and known spacing therebetween (¶0047);
an optical signal source 104 arranged in use to input optical pulses into the optical fiber; and
sensing apparatus 102 arranged in use to detect light from the optical pulses reflected back along the optical fiber from the reflector portions and to determine any one or more of an acoustic, vibration, strain, temperature or other parameter that perturbs the path length of the optical fiber in dependence on the reflected light (¶0047), the sensing apparatus comprising opto-electronic 
wherein the first sampling rate is of a value that is at or near to the Nyquist limit (see ¶0069) for the fixed and known spacing between the reflector portions in the at least first region of the optical fiber, and
the sensing apparatus further comprises signal level adjustment circuitry arranged to equalise the amplitude of the reflected light from the reflector portions received at the sensing apparatus (see ¶0075: extracting amplitude process).
 	Ronnekleiv discloses every aspect of claimed invention except for the process of no oversampling occurs.  Ronnekleiv however shows in fig. 1 and ¶0069 that fringe frequency may be filtered.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include a process so that oversampling does not occurs as needed.  It is clear this would improve the device.  
 	Claim 2. A distributed sensing system according to claim 1, wherein the signal level adjustment circuitry equalises the amplitude of the reflected light in order to reduce the required dynamic range of the opto-electronic componentry that samples the reflected light.  Ronnekleiv shows in ¶0075 the extracting of amplitude process, therefore, the claimed consequence is inherently shown by the device.
Ronnekleiv shows in ¶0075 filters (optical attenuator) can be used.
 	Re claims 4-5, Ronnekleiv shows in ¶0069 and 0132 that sampling rate can be determined as needed.  
 	Re claim 6, Ronnekleiv shows in ¶0053 timing circuitry.
 	Re claims 9-12, the claimed similar limitations are greatly discussed above in the body of rejection of claims 1-6.
Claims 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2009/0122319 to Ronnekleiv et al in view of USPUB 2016/0377528 to Chapuis.
 	Ronnekleiv discloses every aspect of claimed invention except for the 
method of operating the distributed sensing apparatus to obtain acousto-vibrational data pertaining to flow conditions within the pipe;
processing the acousto-vibrational data to identify eddies within the flow within the pipe; and tracking the identified eddies within the flow along the pipe in dependence on the acousto-vibrational data.  Chapuis shows a device for testing of an industrial structure including a turbulent flow in a tube (see ¶0067).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Ronnekleiv’s device to test an industrial structure including a turbulent flow in a tube as shown in Chapuis as needed.  


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/ELLEN E KIM/Primary Examiner, Art Unit 2883